 Case 1:19-cv-00459-ACK-KJM Document 9 CC-.
                                       Filed 11/17/19
                                                ("n Page 1 of 3                           PageID #: 58
                  Kevin T. Aubart of3162 Snyder CT, Honolulu, HI 96818(808)426-0816
                                                                                RECEIVe)BY 0VERNK3HT FlUNG

       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF HAWAII



ORioiiMAj.
 KEVIN T. AUBART                                  CASE NO: CIVIL 19459 ACK-KJM
                                                                                                     :2z



      V.                                                                                             uo


                                                  PLAINTIFF'S FEDERAL TORTS
 Ryan McCarthy,                                   CLAIM ACT COMPLAINT(FTCA)
 SECRETARY OF THE ARMY                                                                FILED IN THE

                                                  DATE: xr   K ia
                                                        November 13, VMD STATES Qp
                                                                                DiSTRICT
                                                                                   hawaIICOURT

                                                                                      NOV 1 7 2019
                                                                           at lt> o'clock sndM.min
                                                                                SUE 3EITIA C
                   PLAINTIFF'S RESPONSE TO THE ARMY'S"                                      '
                            NOTICE OF RELATED CASES                                                  ^


    1. Plaintiff, Pro Se, submits this response & opposition to Defendant's
       11/06/2019 Notice of Related Cases and Motion to Assign the case to
       Judge Kobayashi.

    2. These FTCA personal injury claims are not related to the issue of whether
       employees are entitled to travel reimbursement. These FTCA personal injury
       claims arose from the Army's negligent and unlawful conduct in response to
       Plaintiff engaging in protected activities.

    3. Plaintiff is opposed to assigning this case to the original judge, US District
       Judge Kobayashi, because Judge Kobayashi is clearly biased against pro se
       litigants and she gives the appearance offavoritism to the government in
       both her words and actions. In fact, Judge Kobayashi's failure to be fair and
       impartial are the basis for Plaintiffs appeal to the Appellate Court as
       documented in Plaintiffs Appellate brief.




                                                lofS
Case 1:19-cv-00459-ACK-KJM Document 9 Filed 11/17/19 Page 2 of 3                   PageID #: 59
               Kevin T. Aubart, 3162 Snyder CT., Honolulu, HI 96818(808)426-0816




   4. For these reasons, Plaintiff opposes this case being assigned to
      Judge Kobayashi.

   5. Plaintiff also files PlaintifTs Amended FTCA Complaint herein.




                                         Respectfiilly submitted.


                                           Kevin T. Aubart,Pro Se
                                           3162 Snyder CT
                                           Honolulu, HI 96818
                                           Cell(808)426-0816




                                            2 of3
Case 1:19-cv-00459-ACK-KJM Document 9 Filed 11/17/19 Page 3 of 3                   PageID #: 60
                Kevin T. Aubart,3162 Snyder CT., Honolulu, HI 96818(808)426-0816




                             CERTIFICATE OF SERVICE




      I certify that this filing was served to the following:

Sent by certified mail to:                           Filed in night deposit at:

United States Attorney's Office                      US District Court,
District of Hawaii                                   District of Hawaii,
300 Ala Moana Blvd., Room 6-100                      300 Ala Moana Blvd # C338,
Honolulu, Hawaii 96850                               Honolulu,HI 96850




Date: November 13, 2019                              Kevin T. Aubart, Pro Se
                                                     3162 Snyder CT
                                                     Honolulu, m 96818
                                                     Cell(808)426-0816
                                                     Office(808)787-5322




                                             3 of3
